Citation Nr: 1508634	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee [herein left knee disability].

2.  Entitlement to service connection for multilevel degenerative changes of the thoracolumbar spine [herein back disability], to include as secondary to service-connected left and right knee disabilities.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to December 1974.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted entitlement to service connection for a left knee disability and granted a 10 percent disability rating, effective May 19, 2009 and denied entitlement to service connection for a low back condition.

The Veteran testified at a July 2014 hearing before the undersigned Veterans Law Judge (VLJ) in Huntington, West Virginia.  A transcript of the hearing is of record.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record suggests that the Veteran's service-connected left knee disability currently on appeal interferes with his ability to secure or follow substantially gainful employment.  See, e.g., March 2011 VA examination report (noting that the Veteran was not employed and "significant effects" of the Veteran's service-connected left knee disability on the Veteran's usual occupation).  As such, a claim for a TDIU is properly before the Board.


Subsequent to the last Statement of the Case issued in July 2012, additional evidence was received.  In a February 2015 statement, the Veteran, through his representative, waived Agency of Original Jurisdiction (AOJ) review of such evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 28, 2012, the Veteran's service-connected left knee disability was manifested by symptoms such as pain, limitation of motion, subjective giving way, subjective instability, stiffness, weakness, incoordination, decreased speed of joint motion, inflammation and limitation of standing and walking.  The Veteran's service-connected left knee disability was not manifested by flexion limited to 45 degrees or less, extension limited to 10 degrees or more, objectively determined recurrent subluxation or lateral instability, objectively determined dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, symptomatic removal of semilunar cartilage, ankylosis, tibia or fibular impairment, or genu recurvatum.  

2.  From June 28, 2012, the Veteran's service-connected left knee disability was manifested by symptoms such as limitation of flexion to 25 degrees, less movement than normal, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran's service-connected left knee disability was not manifested by flexion limited to 15 degrees or less, objectively determined recurrent subluxation or lateral instability, ankylosis, tibia or fibular impairment, or genu recurvatum.  

3.  From June 28, 2012 to September 2, 2014, the Veteran's service-connected left knee disability was not manifested by limitation of extension to 10 degrees or more.  

4.  From September 2, 2014, the Veteran's service-connected left knee disability has additionally been manifested by limitation of extension to 25 degrees.  The Veteran's service-connected left knee disability has not been manifested by limitation of extension 30 degrees or more.      


CONCLUSIONS OF LAW

1.  Prior to June 28, 2012, the criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).

2.  From June 28, 2012, the criteria for a 20 percent disability rating under Diagnostic Code 5260 have been met or approximated for the Veteran's service-connected left knee disability.  The criteria for a higher disability rating have not been met (with the exception noted below of a separate 30 percent disability rating under Diagnostic Code 5261 from September 2, 2014).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).

3.  From September 2, 2014 the criteria for a separate 30 percent disability rating under Diagnostic Code 5261 have been met for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veteran's left knee disability claim on appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The RO obtained the Veteran's service treatment records and VA treatment records.  In May 2009, the Veteran submitted VA Form 21-4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Camden-Clark Hospital (Dr. M.), Thomas Memorial Hospital (Dr. S) and Dr. E.H.  In a June 2009 letter, the RO informed the Veteran that the forms for Camden-Clark Memorial Hospital (Dr. M.) and Thompson Memorial Hospital (Dr. S.) were incomplete.  In July 2009, the RO received a negative response to their request for records from Camden-Clark Hospital.  In a July 2009 statement, the Veteran's representative stated that the Veteran obtained private medical records for Camden-Clark Memorial Hospital, Doctor E.H., Marietta Memorial Hospital and Thomas Memorial Hospital and was submitting such records.  It was noted, essentially, that the Veteran did not think it would be necessary for VA to request records from these providers.  Based on the receipt of the private treatment records from the Veteran and this statement, the Board concludes that VA satisfied its duty to assist with respect to private medical records.  

Additionally, the Board acknowledges that in the remand section below, potentially outstanding Social Security Administration (SSA) records are referenced and effort is requested on remand to obtain such records.  The Veteran filed the current left knee disability claim on appeal in May 2009, which is the effective date for the grant of service connection for his left knee disability.  The SSA letter of record that is dated September 2009 referenced that the Veteran began to receive social security benefits in March 2009.  Therefore, any potentially outstanding records from SSA would not be within the time period on appeal for the Veteran's service-connected left knee disability claim and therefore would not be relevant.  As such, remand is not required for effort to obtain any potential records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).
       
In sum, the Board finds that VA has satisfied its duty to assist with the procurement of records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2014).  With respect to the Veteran's service-connected left knee disability claim, the Veteran was provided with VA examinations in March 2010, March 2011, June 2012 and September 2014.  At the July 2014 Board hearing, the Veteran suggested a worsening in condition since the June 2012 VA examination.  Subsequently, a VA examination was conducted in September 2014 as part of a separate claim at the RO level for an increased rating for the Veteran's service-connected right knee disability.  This examination report also contained findings addressing the Veteran's left knee.  As such, the Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing and asked questions regarding the Veteran's claim.  Moreover, neither the Veteran or his representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has either identified any prejudice in the conduct of the Board hearing.

In sum, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

II.  Legal Criteria

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).

The Veteran's service-connected left knee disability is currently rated under Diagnostic Code 5010, which is for arthritis due to trauma, substantiated by x-ray findings.  The March 2010 rating decision on appeal assigned a 10 percent disability rating based on painful or limited motion of a major joint.  Diagnostic Code 5010 states to rate as degenerative arthritis, which is Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  Additionally, when the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

X-ray studies confirm degenerative arthritis.  See, e.g., March 2010 VA examination report (noting degenerative changes under the x-ray results section and a diagnosis of left knee degenerative joint disease).  As such, the Diagnostic Codes for limitation of motion for the knee and leg are applicable, which are Diagnostic Codes 5256, 5260 and 5261.  First, Diagnostic Code 5256 is based on ankylosis, which the evidence of record does not show to be present.  As such, Diagnostic Code 5256 is not applicable.  

Under Diagnostic Code 5260, a noncompensable rating is warranted where flexion of the leg is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  A 10 percent disability rating is warranted where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is warranted where flexion of the leg is limited to 30 degrees.  A 30 percent disability rating, the maximum allowed under this Diagnostic Code, is warranted where flexion of the leg is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating is warranted where extension of the leg is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  A 10 percent disability rating is warranted where extension of the leg is limited to 10 degrees.  A 20 percent disability rating is warranted where extension of the leg is limited to 15 degrees.  A 30 percent disability rating is warranted where extension of the leg is limited to 20 degrees.  A 40 percent disability rating is warranted where extension of the leg is limited to 30 degrees.  A 50 percent disability rating, the maximum allowed under this Diagnostic Code, is warranted where extension of the leg is limited to 45 degrees.        

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59988-02 (September 17, 2004).  

VA General Counsel also has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14 (2014) provided that additional disability is shown.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63603-02 (July 1, 1997); VAOPGCPREC 9-98, 63 FR 56703-01 (August 14, 1998).  Instability of the knee is evaluated under Diagnostic Code 5257 and a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability of the knee and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2014).  
III.  Analysis

On the Veteran's May 2009 claim, with respect to his service-connected left knee disability, he referenced chronic pain, morning stiffness, instability, swelling, crepitus, limitation of motion and daily flare-ups.  The Veteran also referenced when walking sometimes his left knee became so painful he had to stop to wait for the pain to subside and then resume walking while favoring his right side.  The Veteran also referenced having constant pain, swelling and crepitus since leaving service.  

A statement received in May 2009 from A.S., a massage therapist, noted that the Veteran had been treated since August 2007 for leg pain.  The statement noted that during the initial evaluation, the Veteran's "posture was misaligned due to the shift in his body weight to protect the already inured knees."  The statement also noted that the Veteran's "issue with the knees prevent the [Veteran] from a normal gait, thus also preventing total relief from the muscle pain he feels daily."  

The Veteran was afforded a VA examination in March 2010.  It was referenced that the Veteran had a motorcycle accident in September 2008 that resulted in fractures to both legs and surgery on his left ankle and that he was in a cast and was non-weight bearing.  With respect to the Veteran's left knee, the course since onset was noted as progressively worse.  Medications and activity limitations were noted as current treatment.  The response to treatment was noted as fair.  Under the joint symptoms section for the Veteran's left knee, the examination report contained negative findings for deformity, instability and weakness.  Giving way, pain, stiffness, incoordination and decreased speed of joint motion were noted.  Episodes of dislocation or subluxation, locking episodes and effusions were noted as none.  Symptoms of inflammation were noted of swelling and tenderness.  The condition was noted to affect motion of the joint.  Moderate weekly flare-ups that last hours were noted, though it was noted that they had not occurred recently due to the Veteran being non-weight bearing as a result of a cast on his left ankle.  Precipitating factors for flare-ups were noted as walking, standing and stairs and alleviating factors were noted of medication and rest.  The Veteran's impression on extent of effects of flare ups on limitation of motion or other functional impairment was noted as "have to rest."  Under the standing limitations and functional limitations on walking sections, it was referenced that the Veteran was unable to stand and was not ambulatory due to his ankle.  No assistive devices were noted.  The examination report stated that gait could not be assessed due to the Veteran's cast.  Under the summary of general joint findings section for the Veteran's left knee, bony joint enlargement, crepitus and guarding of movement were noted.  Clicks or snaps and grinding were also noted.  A negative finding was noted for instability.  A patellar abnormality was noted, specifically subpatellar tenderness.  A negative finding was noted for meniscus abnormality.  Under the range of motion section, objective evidence of pain with active motion was noted.  Flexion was noted to 100 degrees.  Extension was noted as normal or to 0 degrees.  Objective evidence of pain following repetitive motion was noted and additional limitation after three repetitions of range of motion was noted, with the most important factor noted as pain.  Range of motion findings after repetitive motion were noted to be 90 degrees for flexion and 0 degrees for extension.  A negative finding for ankylosis was noted.  March 2010 x-ray findings were included, which noted in part degenerative changes.  The Veteran's usual occupation was listed as lineman for the power company.  The Veteran was noted to be retired due to medical (physical problem) issues, specifically due to an accident with bilateral lower extremity fractures.  A diagnosis was provided of left knee degenerative joint disease (DJD) status post medial meniscectomy and high tibial osteotomy.  Under the effects on usual occupation section, it was noted that the Veteran was not employed.  The impact on occupational activities was noted as decreased mobility and pain.  Moderate effects were noted on daily activities of chores, shopping, exercise, recreation and traveling.  No effects were noted on usual daily activities of bathing, dressing and grooming.

In the Veteran's March 2010 notice of disagreement (NOD), with respect to his service-connected left knee, he stated that he had moderate pain, weakness and overall lack of endurance that he experienced daily.  He stated that his "knee grinds and pops when I bend it and it feels like it wants to lock up."  He stated that he did not feel like this information was properly considered and that during his VA examination, "almost every movement caused pain." 

A March 2011 VA treatment note indicated that the Veteran's left knee was mildly swollen, with no tenderness or crepitus.  It was noted that the Veteran walked with a limp.  An assessment was noted of left knee DJD.  

A statement dated March 2011 from A.S., a massage therapist, noted that the Veteran had been a client since September 2006 and that during his initial consultation at that time, a distinct shift in the Veteran's gait was noted.  The statement also referenced the Veteran having a "pronounced limp."  

The Veteran was afforded a VA examination in March 2011.  The problem being detailed was noted as DJD of the left knee and pain.  The Veteran stated that his left knee was worse and that he now used a cane.  Modifications to the Veteran's stairs and toilets were noted.  The Veteran reported going to a massage therapist.  The Veteran also reported that he had left knee pain "basically every day, and it just feels like bone grinding on bone."  The course since onset was noted as progressively worse.  Medications were noted as current treatment.  The response to treatment was noted as fair.  Under the summary of joint symptoms section for the Veteran's left knee, negative findings were noted for deformity and giving way.  Instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion were noted.  Episodes of dislocation or subluxation, locking episodes and effusions were noted as none.  Symptoms of inflammation were noted of swelling and tenderness.  The condition was noted to affect motion of the joint.  Flare-ups were not noted.  Standing limitations were noted as unable to stand for more than a few minutes.  Functional limitations on walking were noted as unable to walk more than a few yards.  A cane was noted to be always used.  It was also noted that the Veteran had difficulty getting up out of a chair due to knee pain.  The Veteran's gait was noted to be antalgic.  Under the summary of general joint findings section for the Veteran's left knee, bony joint enlargement, crepitus, tenderness, pain at rest and guarding of movement were noted.  Clicks or snaps and grinding were also noted.  A negative finding was noted as to instability.  No patellar abnormality was noted.  A meniscus abnormality was noted.  With respect to the meniscus, negative findings were noted for locking, effusion, dislocation, whether the meniscus was surgically absent or whether there was evidence of a tear.  The McMurray test was noted as positive.  Under the range of motion section for the Veteran's left knee, objective evidence of pain with active motion was noted.  Flexion was noted to 55 degrees.  Extension was noted as normal or to 0 degrees.  Objective evidence of pain following repetitive motion was noted and a negative finding was noted as to additional limitation after three repetitions of range of motion.  The Veteran's usual occupation was listed a lineman for the power company.  The Veteran was noted to be retired due to medical (physical problem) issues, specifically due to fusion of the left ankle and right leg fracture due to motorcycle accident.  A diagnosis was provided of DJD left knee.  Under the effects on usual occupation section, significant effects were noted.  The impact on occupational activities was noted as decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue and pain.  Other effects on occupational activities noted that the Veteran experienced significant left knee pain daily but that he had to endure it to work.  Mild effects were noted on daily activities of bathing, dressing, toileting and driving.  Moderate effects were noted on daily activities of chores, shopping and traveling.  Severe effects were noted on daily activities of recreation.  It was noted that exercise and sports were prevented daily activities.  No effects were noted on usual daily activities of feeding and grooming.  It was also noted that the Veteran reported being mentally adversely effected in that he had always been physical active in the past, but that he no longer could.  

The Veteran was afforded a VA examination on June 28, 2012.  Under the back section, it was noted that the Veteran had difficulty walking up and down steps due to knee pain and an antalgic gait was noted.  Under the knee section, the examination reported noted a diagnosis of DJD of both knees.  Flare ups were noted.  Under the range of motion section, left knee flexion was noted to 25 degrees and objective evidence of painful motion began at 25 degrees.  After repetitive use, flexion was noted to 65 degrees.  Left knee extension was noted to 0 degrees.  No notation was included for where objective evidence of painful motion began.  After repetitive use, extension was noted to 0 degrees.  No additional limitation in range of motion was noted following repetitive-use testing.  The Veteran was noted to have functional loss and/or functional impairment.  The contributing factors noted were less movement than normal, excess fatigability, pain on movement and interference with sitting, standing and weight-bearing.  Tenderness or pain to palpation for joint line or soft tissues was not noted.  Muscle strength testing was noted to be normal strength.  Under the joint stability tests section, anterior instability (Lachman test), posterior instability (Posterior drawer test) and medial-lateral instability were noted to be normal.  No evidence or history was noted of recurrent patellar subluxation or dislocation.  Under the meniscal conditions section, it was noted that the Veteran had now or ever had a meniscus condition.  Meniscal dislocation and meniscal tear were not noted.  Frequent episodes of joint "locking," pain and effusion were noted.  The Veteran was noted to have had a meniscectomy in 1980 and to have residual signs and/or symptoms due to the meniscectomy, specifically locking up.  Scars were noted to be related to the provided diagnoses of DJD of both knees, but the scars were not noted to be painful or unstable or of a total area greater than 39 square centimeters.  Crepitation of both knees was additionally noted.  It was noted that the Veteran constantly used a cane.  Under the diagnostic testing section, a negative finding was noted for x-ray evidence of patellar subluxation.  It was noted that the Veteran's knee conditions impacted his ability to work and that the Veteran "cannot do most any activities due to pain.  He relies on relatives to do any significant work."  Under the remarks section, it was noted that the Veteran complained of daily morning stiffness, frequent pain while walking and bending knee while performing daily activities, increased pain in the joint if sitting for a prolonged time and swelling.

The Veteran's brother submitted a statement dated September 2012.  The Veteran's brother reported that the Veteran's knees had given him considerable pain over the years, that he used a cane to help with walking, that he had difficulty getting into or out of vehicles and that he often used a shopping cart in stores to help walk around.  

The Veteran's spouse submitted a statement dated June 2014, which noted that the Veteran had arthritis of both knees, which altered how he walked and that he had to use a cane to steady himself.  The Veteran's spouse also reported that the Veteran had taken numerous over the counter medications for years.  The Veteran's spouse also reported that she had to help the Veteran get out of chairs, into and out of vehicles and occasionally into and out of the shower.  The Veteran's spouse also stated that the Veteran had a hard time tying his shoes.  

The Veteran testified at a July 2014 Board hearing.  The Veteran reported that he was not able to stand very long, that modifications were made to his shower, that he used a cane to get around and that he was taking medication for his arthritis.  The Veteran reported that both of his knees give out and that they were "now worse than what they were."  He also reported getting shots into both knees, which he reported "that didn't seem to do too much."  The Veteran reported that his knees give out "about every other day or every two to three days."  The Veteran reported pain when going up and down stairs.  The Veteran indicated that he had more pain and swelling than at the last June 2012 VA examination.  The Veteran reported that the cane he used helped alleviate his pain, as well as helped keep him steady standing up.  The Veteran also submitted a written statement at the July 2014 Board hearing, which he read portions of at the hearing.  This statement noted that he could not bend his knee as much as before due to increased pain, that it is more painful with weight bearing, that he used a cane to walk and that he has more pain and swelling than with the previous examinations.  

The Veteran was afforded a VA examination on September 2, 2014.  The examination reported noted a diagnosis of DJD of both knees.  Under the medical history section, it was noted that since the last VA examination in June 2012, the Veteran had increased pain in both knees.  It was noted that walking from room to room in his house aggravated pain in both knees.  Swelling was noted of both knees at the end of the day.  Flare-ups were noted to occur in either knee two to three times weekly and that they occur if he is on his feet more than usual.  The flare-ups were reported to last several hours and are relieved with rest and medication and that ice packs were also used.  Under the range of motion section, left knee flexion was noted to 45 degrees and objective evidence of painful motion began at 40 degrees.  After repetitive use, flexion was noted to 45 degrees.  Left knee extension was noted to 25 degrees and objective evidence of painful motion began at 25 degrees.  After repetitive use, extension was noted to 25 degrees.  No additional limitation in range of motion was noted following repetitive-use testing.  The Veteran was noted to have functional loss and/or functional impairment.  The contributing factors noted were less movement than normal, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting.  Tenderness or pain to palpation for joint line or soft tissues was noted for both knees.  Muscle strength testing was noted to be 4/5 for left knee flexion and extension.  Under the joint stability tests section, anterior instability (Lachman test), posterior instability (Posterior drawer test) and medial-lateral instability were noted to be normal.  No evidence or history was noted of recurrent patellar subluxation or dislocation.  Under the meniscal conditions section, it was noted that the Veteran had now or ever had a meniscus (semilunar cartilage) condition.  Meniscal tear and frequent episodes of joint pain were noted.  The Veteran was noted to have had a meniscectomy in 1980 and to have residual signs and/or symptoms due to the meniscectomy, noted as pain with any weight bearing.  Scars were noted to be related to the provided diagnoses of DJD of both knees, but the scars were not noted to be painful or unstable or of a total area greater than 39 square centimeters.  It was noted that the Veteran constantly used a cane due to the DJD of both knees.  Under the diagnostic testing section, no response was provided as to whether x-ray evidence of patellar subluxation was shown.  September 2014 x-ray findings were reported, which noted no significant joint effusions and an impression of advanced degenerative arthrosis of both knees.  It was noted that the Veteran's knee conditions impacted his ability to work.  The examiner additionally stated that the Veteran had marked decrease in range of motion bilaterally with weight bearing, that pain was aggravated by only walking from room to room in his house and that he relied on a cane constantly.  Weakness, increased fatigability, disturbance of locomotion and pain with getting up and down from a chair were also noted.  The examiner stated that, based on those findings, "the Veteran would be prevented from performing physical labor due to this condition and also this condition would cause him to have a moderate impairment in performing sedentary labor."    

Prior to June 28, 2012

After review of the record, the Board concludes that prior to June 28, 2012, there is no basis to assign an increased initial disability rating in excess of 10 percent for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).  

With respect to Diagnostic Code 5260, regarding limitation of flexion, the March 2010 VA examination report noted flexion to be limited to 100 degrees and to 90 degrees after repetitive motion.  The March 2011 VA examination report noted flexion to be limited to 55 degrees.  As noted above, a noncompensable rating is warranted where flexion of the leg is limited to 60 degrees and compensable ratings are warranted for limitation to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  The March 2010 and March 2011 VA examination reports noted range of motion findings that do not meet the criteria for a compensable disability rating under Diagnostic Code 5260.  While the March 2011 VA examination report findings would entitle the Veteran to a noncompensable (0 percent) disability rating, the Veteran was already assigned a 10 percent disability rating for that time period under Diagnostic Code 5010, which is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  Additionally, when the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  As the Veteran's limitation of flexion was noncompensable (as was limitation of extension, discussed below), the 10 percent disability rating already assigned under Diagnostic Code 5010 was appropriate.  

With respect to Diagnostic Code 5261, regarding limitation of extension, the March 2010 and March 2011 VA examination reports both noted extension to 0 degrees.  As noted above, a noncompensable rating is warranted where extension of the leg is limited to 5 degrees and compensable ratings are warranted where there is limitation to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  As the objective range of motion findings of record do not meet this criteria, the Veteran therefore is not entitled to a rating under Diagnostic Code 5261.

With respect to Diagnostic Code 5257, regarding recurrent subluxation or lateral instability, the Veteran reported instability in his May 2009 claim.  The March 2010 VA examination report, under the summary of joint symptoms section, included a positive finding for giving way and negative findings for instability.  Episodes of subluxation were noted as none.  Under the summary of general joint findings (under the physical examination section), a negative finding was noted as to instability.  The March 2011 VA examination report, under the summary of joint symptoms section, included positive findings for instability and negative findings for giving way.  Episodes of subluxation were noted as none.  Under the summary of general joint findings (under the physical examination section), a negative finding was noted as to instability.  The Veteran also reported using a cane.  As such, while the summary of joint symptoms section of the VA examination reports noted complaints of giving way (March 2010 VA examination report) and instability (March 2011 VA examination report) and the Veteran reported instability and the use of a cane, both VA examination reports did not contain objective findings upon physical examination of instability.  Placing more probative weight on the results of objective physical examination by health care specialists that failed to show evidence of instability, and no reports of episodes of subluxation, the Board concludes that a separate rating is not warranted under Diagnostic Code 5257.

With respect to Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted if the semilunar cartilage is dislocated and there are frequent episodes of "locking," pain and effusion into the joint.  The March 2010 VA examination report noted no meniscus abnormality and under the summary of joint symptoms section noted no episodes of dislocation or locking and no effusions.  In his March 2010 NOD, the Veteran stated that his left knee "feels like it wants to lock up." The March 2011 VA examination report noted a meniscus abnormality and noted the McMurray's test was positive.  The examination report further noted no locking, effusion or dislocation, as well as no evidence of a tear and a negative finding that the meniscus was surgically absent.  The examination report also noted under the summary of joint symptoms section no episodes of dislocation or locking and no effusions.  Both the March 2010 and March 2011 VA examination reports noted, under the medical history section, that the Veteran underwent surgery in 1980 that included "excision of medical meniscus."  While that medical history was noted and the Veteran's March 2010 NOD subjectively reported feeling like his left knee "feels like it wants to lock up," neither VA examination report contained the necessary findings of current symptoms relating to the Veteran's meniscus as required under Diagnostic Codes 5258 or 5259.  As such, the Board concludes that a separate compensable rating under Diagnostic Codes 5258 or 5259 is not warranted.  

No additional higher or alternative ratings under different Diagnostic Codes can be applied.  The examination reports are silent as to, and the Veteran has not asserted, ankylosis, any tibia or fibula impairment or genu recurvatum so as to warrant a rating under Diagnostic Codes 5256, 5262 or 5263, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2014). 

The Board has considered the lay statements from the Veteran and others with regards to his service-connected left knee disability symptomatology and functional impairment.  In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2014).  The Board finds that any functional impairment reflected by the manifestations of the Veteran's service-connected left knee disability, from symptoms such as pain, limitation of motion, subjective giving way, subjective instability, stiffness, weakness, incoordination, decreased speed of joint motion, inflammation and limitation of standing and walking, are fully contemplated by the 10 percent rating currently assigned to his service-connected left knee disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  

In sum, the Board concludes that, prior to June 28, 2012, the criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  
       
From June 28, 2012 

After review of the record, the Board concludes that from June 28, 2012, the criteria for a 20 percent disability rating under Diagnostic Code 5260 have been met or approximated (this replaces the previous 10 percent disability rating assigned under Diagnostic Code 5010) and from September 2, 2014, an additional 30 percent disability rating is warranted under Diagnostic Code 5261.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).  From June 28, 2012, the criteria for a higher disability rating have not been met (with the exception of the separate 30 percent disability rating under Diagnostic Code 5261 from September 2, 2014).   Id.  

With respect to Diagnostic Code 5260, the June 28, 2012 VA examination report noted left knee flexion was limited to 25 degrees and objective evidence of painful motion began at 25 degrees.  The examination report also noted that after repetitive use, flexion was limited to 65 degrees.  While these findings appear to conflict, resolving reasonable doubt in the Veteran's favor, the Board will consider the Veteran's flexion to be limited to 25 degrees.  The September 2, 2014 VA examination report noted left knee flexion was limited to 45 degrees and objective evidence of painful motion began at 40 degrees.  Under Diagnostic Code 5260, a 20 percent disability rating is warranted where flexion of the leg is limited to 30 degrees.  A 30 percent disability rating, the maximum allowed under this Diagnostic Code, is warranted where flexion of the leg is limited to 15 degrees.  Based on the June 28, 2012 VA examination report, as the Veteran's flexion is limited to 25 degrees, but not 15 degrees, a 20 percent disability rating is appropriate.  Based on the September 2, 2014 VA examination report, as the Veteran's flexion is limited to 40 degrees (where objective evidence of painful motion began), but not 30 degrees, a 10 percent disability rating would be warranted under Diagnostic Code 5260.  However, in light of the functional loss and impairment of the Veteran's service-connected left knee disability, noted on the September 2, 2014 VA examination report to be less movement than normal, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, the Board concludes that the Veteran's service-connected left knee disability more nearly approximates the 20 percent disability rating under Diagnostic Code 5260.  As such, from June 28, 2012, a 20 percent disability rating is warranted under Diagnostic Code 5260.      

Prior to June 28, 2012, as discussed above, the Veteran was assigned a 10 percent disability rating under Diagnostic Code 5010, which is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  As beginning on June 28, 2012 the Veteran met the criteria for a compensable evaluation based on limitation of motion, a rating under Diagnostic Code 5260 is more appropriate and a separate rating under Diagnostic Code 5010 is not warranted.

With respect to Diagnostic Code 5261, regarding limitation of extension, the June 28, 2012 VA examination report noted extension to 0 degrees.  The September 2, 2014 VA examination report noted extension to 25 degrees.  As noted above, a noncompensable disability rating is warranted where extension of the leg is limited to 5 degrees, a 10 percent disability rating is warranted where extension of the leg is limited to 10 degrees, a 20 percent disability rating is warranted where extension of the leg is limited to 15 degrees, a 30 percent disability rating is warranted where extension of the leg is limited to 20 degrees and a 40 percent disability rating is warranted where extension of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  As noted above, separate ratings may be assigned for limitation of flexion and extension.  Based on the September 2, 2014 VA examination report, which showed extension limited to 25 degrees, but not 30 degrees, a separate 30 percent disability rating is warranted under Diagnostic Code 5261 from September 2, 2014, which is the earliest date of the required findings of limitation of extension of the Veteran's left knee.     

With respect to Diagnostic Code 5257, regarding recurrent subluxation or lateral instability, the June 28, 2012 VA examination report noted under the joint stability tests section that anterior instability (Lachman test), posterior instability (Posterior drawer test) and medial-lateral instability were normal.  No evidence or history was noted of recurrent patellar subluxation or dislocation.  Under the diagnostic testing section, a negative finding was noted for x-ray evidence of patellar subluxation.  The September 2, 2014 VA examination report noted under the joint stability tests section that anterior instability (Lachman test), posterior instability (Posterior drawer test) and medial-lateral instability were normal.  No evidence or history was noted of recurrent patellar subluxation or dislocation.  Under the diagnostic testing section, no response was provided as to whether x-ray evidence of patellar subluxation was shown.  As noted, at the July 2014 Board hearing, the Veteran testified that his knees give out.  Additionally, it has been reported that the Veteran uses a cane, which his spouse stated in her statement dated June 2014 that he used to help "steady" himself.  However, both the June 28, 2012 and September 2, 2014 VA examination reports did not contain objective findings upon examination of instability.  Placing more probative weight on the results of objective physical examination by health care specialists that failed to show evidence of instability, and no findings of subluxation, the Board concludes that a separate rating is not warranted under Diagnostic Code 5257.

With respect to Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258 a 20 percent disability rating is warranted if the semilunar cartilage is dislocated and there are frequent episodes of "locking," pain and effusion into the joint.  The June 28, 2012 VA examination report, under the meniscal conditions section, noted that the Veteran had now or ever had a meniscus (semilunar cartilage) condition.  Meniscal dislocation and meniscal tear were not noted.  Frequent episodes of joint "locking," pain and effusion were noted.  The Veteran was noted to have had a meniscectomy in 1980 and to have residual signs and/or symptoms due to the meniscectomy, noted to be locking up.  The September 2, 2014 VA examination report, under the meniscal conditions section, noted that the Veteran had now or ever had a meniscus (semilunar cartilage) condition.  Meniscal tear and frequent episodes of joint pain were noted.  The Veteran was noted to have had a meniscectomy in 1980 and to have residual signs and/or symptoms due to the meniscectomy, noted as pain with any weight bearing.  September 2014 x-ray findings were reported, which noted no significant joint effusions.  With respect to Diagnostic Codes 5258 and 5259, the June 28, 2012 and September 2, 2014 examination reports showed that the Veteran had now or ever had a meniscus condition.  The signs and symptoms due to meniscectomy were noted as locking up (June 28, 2012 VA examination report) and pain with any weight bearing (September 2, 2014 VA examination report).  As noted above, from June 28, 2012 the Board concluded that a 20 percent disability rating is warranted under Diagnostic Code 5260 and from September 2, 2014 a separate 30 percent disability rating is warranted under Diagnostic Code 5261.  The signs and symptoms noted to be due to meniscectomy of locking up and pain with weight bearing appear to be overlapping with the symptomatology already compensated under Diagnostic Codes 5260 and 5261.  As the Veteran has already been awarded disability ratings under Diagnostic Codes 5260 and 5261 based, in part, on limitation of motion, a separate disability rating under either Diagnostic Codes 5258 or 5259 would violate 38 C.F.R. § 4.14 (2014) and the rule against pyramiding as ratings under these Diagnostic Codes also contemplate painful or otherwise limited motion.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704-01 (August 14, 1998) (explaining that removal of semilunar cartilage may result in complications producing loss of motion). Additionally, as noted above, the Board concluded that a 20 percent disability rating was warranted under Diagnostic Code 5260 from June 28, 2012.  The maximum disability rating under Diagnostic Code 5258 is 20 percent and under Diagnostic Code 5259 it is 10 percent.  As such, an increased disability rating would not be possible if the Veteran's service-connected left knee disability were to be alternatively evaluated under either Diagnostic Code 5258 or 5259.  

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  The examination reports are silent as to, and the Veteran has not asserted, ankylosis, any tibia or fibula impairment or genu recurvatum so as to warrant a rating under Diagnostic Codes 5256, 5262 or 5263, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2014). 

The Board has considered the lay statements from the Veteran and others with regards to his service-connected left knee disability symptomatology and functional impairment.  In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2014).  The Board finds that any functional impairment reflected by the manifestations of the Veteran's service-connected left knee disability, from symptoms such as less movement than normal, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing, are fully contemplated by the 20 percent disability rating assigned to his service-connected left knee disability under Diagnostic Code 5260 and 30 percent disability rating assigned under Diagnostic Code 5261 (from September 2, 2014).  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  

Summary

In sum, prior to June 28, 2012, the criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  From June 28, 2012, the criteria for a 20 percent disability rating under Diagnostic Code 5260 have been met or approximated (this replaces the previous 10 percent disability rating assigned under Diagnostic Code 5010) and from September 2, 2014, an additional 30 percent disability rating is warranted under Diagnostic Code 5261.  From June 28, 2012, the criteria for a higher disability rating have not been met (with the exception of the separate 30 percent disability rating under Diagnostic Code 5261 from September 2, 2014).   

IV.  Extraschedular Consideration for Entire Appeal Period 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected left knee disability is manifested by symptoms such as pain, limitation of motion, subjective giving way, subjective instability, stiffness, weakness, incoordination, decreased speed of joint motion, inflammation, limitation of standing and walking, excess fatigability, disturbance of locomotion and interference with sitting and weight-bearing.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (2014) (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R.        § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2014); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Additionally, the March 2011 VA examination report noted that that the Veteran reported being mentally adversely effected in that he had always been physical active in the past, but that he no longer could.  It does not appear that mental symptoms are contemplated by the rating criteria discussed above.  In any event, under the second Thun element, the evidence of record does not indicate that the mental symptoms have caused marked interference with employment or resulted in frequent hospitalizations and as such, referral for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).    

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

Prior to June 28, 2012, an increased disability rating in excess of 10 percent for the Veteran's service-connected left knee disability is denied.

From June 28, 2012, a 20 percent disability rating is granted under Diagnostic Code 5260 for the Veteran's service-connected left knee disability (this replaces the previous 10 percent disability rating assigned under Diagnostic Code 5010).  

From September 2, 2014, an additional 30 percent disability rating is granted under Diagnostic Code 5261 for the Veteran's service-connected left knee disability.


REMAND

Back Disability 

The Veteran seeks entitlement to service connection for a back disability, which he contends is either the result of in-service injury to his back or is secondary to service-connected disability.  

Of record are various lay statements relating to the Veteran's back.  On his May 2009 claim, the Veteran referenced carrying heavy boxes (over 100 pounds) in service from 1971 to 1972 in warehouses and hangers while stationed in North Carolina, that while carrying the boxes he would "twist or torque my lower back" and that many times while it was wet he slipped and fell down.  The Veteran reported going to the corpsman and being given muscle relaxers for his "low back strain."  The Veteran also reported that he was a drill instructor and physical training instructor from 1972 to 1974 at Parris Island, that he would fall on his back during various events from the obstacle course and that he was "struck numerous times in the lower back while teaching fighting procedures with pugil sticks."  The Veteran stated that ever since these in-service incidents, "I have experienced intermittent low back pain when I stand for long periods, stiffness in the mornings, difficulty putting clothes on and walking up and down steps, getting into and out of shower, lifting objects for more than a short distance."  The Veteran also reported that he had taken numerous medications.  He requested "an evaluation for low back pain and possible arthritis as a result of initially suffering a strain" while in North Carolina.  The Veteran's other May 2009 claim, relating to his bilateral knee and tinnitus claims, provided additional information regarding the Veteran's duties in-service.  In a January 2010 statement, the Veteran reiterated many of his previous statements and provided additional information regarding his duties in-service.   In the Veteran's March 2010 NOD, he reiterated many of his previous statements.  He stated that while in North Carolina, he was told he had a strain and was treated with muscle relaxers.  A portion of the Veteran's NOD did not scan clearly and is partially cut off, but the Veteran also stated that other times he was told he had "mechan" (with the remaining line not legible), which may have been a reference to mechanical back pain.  The Veteran also stated that he would fall on his back into deep training holes, that he would fall off and strike the ground from the obstacle course and that he was treated with various medications.  The Veteran further stated that he "initially strained my back while falling on a wet floor in a hanger bay and then had back pain during the training cycles at [Parris Island, South Carolina] and now continue to have back pain."    

A statement from the Veteran's brother dated September 2012 noted that the Veteran told him about injuring his back in 1972 in North Carolina and again in 1973 at Parris Island while in-service.  The Veteran's brother stated that the Veteran "has suffered from back pain since being discharged and has taken various medications to help take care of some of the pain." 

A statement from the Veteran's spouse dated June 2014 reiterated many of the Veteran's previous statements.  The Veteran's spouse noted that they were married in February 1972.  The Veteran's spouse also noted that the Veteran reported hurting his back while carrying a heavy box in 1972 in a hangar in North Carolina and that "[h]e continued to have lower back pain off and on whenever he had to do a lot of lifting or carrying heavy boxes."  The Veteran's spouse also reported that in July 1972 he slipped while on a truck bed and fell out onto the hangar floor.  The Veteran's spouse also reiterated many of the Veteran's statements regarding his time as a drill instructor from 1972 to 1974 at Parris Island, to include that he took pain medication for his back pain the entire two years and that he told her about falling on his back on the obstacle course.  The Veteran's spouse also related that the Veteran fell into a hole at night on one of the training courses.  The Veteran's spouse also provided various details regarding in-service symptoms and treatment of the Veteran's back.  The Veteran's spouse also stated "[s]ince being discharged from the Marines, he's had back pain many times" and that "he has not been the same since falling in that hanger back in 1972."  

The Veteran provided a written statement at the July 2014 Board hearing that reiterated many of the previous statements.  The Veteran stated that that he "initially sustained" a back injury in April 1972 while in North Carolina due to a fall while unloading and carrying "several 100 pound boxes" and that he saw a corpsman who stated he had strained his back and provided muscle relaxers.  The Veteran reiterated that he fell several times while carrying heavy boxes when it was wet and usually landed on his back and that in July 1972, he slipped and fell out of a truck bed and landed on his lower back and that he has "had occasional back pain since then."  The Veteran also reiterated many of the previous statements regarding his time as a drill, physical training and combat tactics instructor at Parris Island from 1972 to 1974.  The Veteran stated that he "fell numerous times from heights often landing on" his back on the obstacle course, jumping from some of the heights while carrying a pack, being struck numerous times in the lower back with pugil sticks and falling into a deep hole at night and twisting his back in October 1973, for which he saw a corpsman, was given pain pills and told he had a back strain.  The Veteran stated that "[m]y pain started after I fell in 1972 and had been aggravated by me falling into a deep hole and all the other falls and training at Parris Island and I've had pain all along to the present day" and that "my back pain has been chronic since I injured it while on active duty and since then, I'd had to take various pain medicines to help relieve some of the pain."  The Veteran's testimony at the July 2014 Board hearing also reiterated many of his previous statements.  He additionally stated that his VA doctors have said that his back disability could be related to his in-service injuries, stating that they said "the falling and stuff could be causing the back problems."      

The June 28, 2012 VA examination report noted a diagnosis of degenerative disc disease (DDD) of the thoracolumbar spine.  An opinion was provided that the claimed condition was less likely than not "proximately due to or the result of the Veteran's service connected condition."  A rationale was provided that stated "no medical records in his Cfile commenting on back problems until 2007.  Report of medical exam from 1974 noting no abnormalities of the back.  Other co-existing hea[lt]h problems that could cause DDD of the back such as obesity."  

The Board concludes that the June 2012 VA examination report is inadequate and remand is required for additional examination.  At the time of the June 28, 2012 VA examination, the Veteran was only service-connected for a left knee disability (and tinnitus).  In a July 2012 rating decision, the Veteran was granted entitlement to service connection for a right knee disability as well.  The Veteran has stated that he has an altered gait that has impacted his back.  See July 2014 Board Hearing Transcript, page 16 (stating that "[w]ith the knee being bad, you know, the way you walk, it messes up your [gait] and messes up your back at the same time").  The Veteran's spouse also submitted a statement dated June 2014, which noted that the Veteran had arthritis of both knees, which altered how he walked and aggravated his back pain.  Statements from A.S., a massage therapist, received in May 2009 and dated March 2011 also discussed the Veteran's gait.  An antalgic gait was also noted on the March 2011 and June 28, 2012 VA examination reports.  See also March 2011 VA treatment note (noting that the Veteran walked with a limp).  As such, the issue of secondary service connection for the Veteran's back disability with respect to the Veteran's service-connected right knee disability (to include as due to any alteration in gait) has also been raised and must be addressed on remand.  In addition, the June 2012 VA opinion did not address whether the Veteran's back disability was aggravated by his service-connected left knee disability, instead only focusing on causation.  On remand, the concept of aggravation must be addressed.  

In addition, while not providing an opinion as to direct service connection, the rationale provided relied, at least in part, on the fact that the Veteran's separation examination in 1974 did not note any abnormalities of the back and the lack of medical records documenting back problems until 2007.  However, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  The Veteran is competent to report that he injured his back in-service and the Veteran's spouse and brother are competent to testify that the Veteran reported experiencing back problems in-service.  The Veteran's main contentions appear to be that he injured his back from falling while lifting heavy boxes working in warehouses and hangars while it was wet, from falling out of a truck bed and landing on the hangar floor, from falling into a hole and additionally through various activities as a drill instructor.  His DD-214 noted his primary specialty title to be "Aviation Supply Man" and his secondary specialist title to be "Drill Instructor," which are consistent with the lay statements of record regarding the circumstances of the Veteran's in-service injuries.  As such, and based on the Veteran's consistent statements throughout the appeal and the additional supporting statements from his spouse and brother, the Board finds the lay statements regarding an in-service back injury to be credible.  In light of the competent and credible testimony as to an in-service back injury, the Board finds that a VA examination is warranted to determine whether his current back disability is related service (i.e. direct service connection).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the examiner must consider and address the competent lay testimony of record, which include statements relating to in-service back injury and complaints, as well as back problems since service.    

TDIU

As discussed above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  No notice regarding that claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.  



General

Finally, evidence of record stated that the Veteran is in receipt of Social Security benefits.  See SSA September 2009 SSA letter.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Thus, on remand, attempt must be made to obtain any Social Security Administration records.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  Attempt to obtain any Social Security Administration records.  

3.  After completion of directive number 2, afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's back disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's back disability had its clinical onset during active service or is related to any in-service disease or injury.  For the purposes of the opinion, the examiner should accept as fact the lay statements regarding back injury and pain in-service related to the Veteran's duties as an "Aviation Supply Man" and Drill Instructor, to include injuring his back from falling while lifting heavy boxes working in warehouses and hangers while it was wet, from falling out of a truck bed and landing on the hangar floor, from falling into a hole and additionally through various activities as a drill instructor.  

While review of the entire claims file is required, attention is invited to the various lay statements of record that discussed the Veteran's in-service back injuries and symptoms, as well describing a continuity of symptomatology since service for the Veteran's back.  See Veteran's April 2009 claims (two separate statements, one relating to his bilateral knees and tinnitus, the other relating to his back); the Veteran's January 2010 statement; the March 2010 NOD; the Veteran's brother's statement dated September 2012; the Veteran's spouse's statement dated June 2014; the Veteran's July 2014 Board testimony; and the Veteran's July 2014 written statement.  Attention is also invited to the Veteran's July 2014 Board testimony (page 17) where he stated that his VA doctors have said that his back disability could be related to his in-service injuries, stating that they said "the falling and stuff could be causing the back problems." 
b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's back disability is due to or caused by the Veteran's service-connected bilateral knee disabilities, to include as due to any alteration in gait?

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's back disability is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected bilateral knee disabilities, to include as due to any alteration in gait?

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to Veteran's service-connected bilateral knee disabilities.  

With respect to questions "b" and "c," while review of the entire claims file is required, attention is invited to evidence discussing the Veteran's gait and his back.  See statement received in May 2009 from A.S., a massage therapist, (discussing the Veteran's gait); a statement dated March 2011 from A.S., (discussing the Veteran's gait and noting that the Veteran received treatment for his "low back...in relation to...both the knee and leg issues"); a March 2011 VA treatment note (noting that the Veteran walked with a limp); the March 2011 and June 28, 2012 VA examination reports (noting an antalgic gait); the Veteran's spouse's June 2014 statement (noting that the Veteran had arthritis of both knees, which altered how he walked and aggravated his back pain); and the Veteran's July 2014 Board testimony (on page 16 stating that "[w]ith the knee being bad, you know, the way you walk, it messes up your [gait] and messes up your back at the same time").

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


